Merwin, J.
(dissenting):
I dissent. The Railroad Commissioners after taking testimony and making a personal examination reached the conclusion that, public convenience and a necessity require the construction of the applicant’s railroad. I see no good reason for disturbing in this proceeding that conclusion. It is suggested that the rights of the municipal corporation of Goshen or the rights of the Erie railroad or its stockholders may be injuriously affected.' No issue is, however, presented by any of those parties. They are not here. It is doubtful -whether the relators are in a position to review the determination of the commissioners. The statute does not require notice to be given to them of the hearing before the commissioners, and it is not apparent how their legal rights are affected by the action of the commissioners. If the proposed route is not right the relators have a remedy by statute. So they have if the enterprise is not a public use within the meaning of the law (Code Civ. Proc. § 3360; Matter of Niagara Falls & W. R. Co., 108 N. Y. 375; Matter of Split Rock Cable Road Co., 128 id. 408.)
Determination of the Board of Railroad Commissioners reversed, with costs against the Goshen Railroad Company.